Title: From Benjamin Franklin to All Commanders of Vessels of War, [4 March 1779]
From: Franklin, Benjamin
To: All Commanders of Vessels of War



  [March 4, 1779]
  

  To all Commanders of Vessels of War commission’d by the Congress of the United States of North America,
These are to certify you, that the Bearer M. Riotto is a Subject of his most Christian Majesty the King of France, appertaining to his Highness the Prince of Conti, and that the Horses and the Dogs, or other Effects that may be in his Possession in crossing these seas are the Property of the said illustrious Prince. If therefore any English Vessel in which he may pass should by the Fortune of War fall into your Hands, you will afford, to the said M. Riotto, & the Person or Persons attending him your full Protection for them and the Property under their Care, that they may be set at Liberty and as far as in you lies forwarded to the Place of their Destination. And I earnestly recommend it to you to give them all the Assistance due to good Friends, & which they may stand in need of. Given at Passy, this 4th Day of March 1779
BF.—M.P.
 
Notations: Pass for the Prince de Conti / March. 4. 79
